In an action to recover damages for personal injuries, the defendants Woodmont Development Corporation and Simon Building Corporation appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Amann, J.), dated October 9, 1991, as denied their motion for *469summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
While the appellants made out a prima facie case for summary judgment, the plaintiffs produced sufficient evidence in admissible form to establish the existence of material issues of fact. Specifically, the plaintiffs produced evidence of the possibility that the appellants’ construction activities in the area were at least partially responsible for the automobile accident which injured the plaintiffs. Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.